Smith, Judge.
In this case involving the distribution of an estate, appellants claim the trial court erred in its charge and in overruling their motion for new trial. We affirm.
1. Appellants objected, as follows, to the charge setting out the principle of Code § 113-904: "Your honor, at this time, I object to any discrimination. I object to the court’s instructions making a discrimination to the legitimacy or illegitimacy of a child. We object on the basis of it being unconstitutional to the state, and unconstitutional as it is applied here.” This objection was insufficient to raise any constitutional question as to the law charged, and the trial court’s overruling of the objection was not error. Elinburg v. State, 227 Ga. 246 (179 SE2d 926) (1971).
2. Appellants filed their motion for new trial on December 19,1975, before the court entered its judgment, on December 22,1975. Since the motion for new trial was void, the trial court did not err in denying it. Moore v. Moore, 229 Ga. 600 (193 SE2d 608) (1972).

Judgment affirmed.


Bell, C. J., and McMurray, J., concur.